Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Preliminary Amendment
The preliminary amendment filed on 06/07/2021 has been entered into this application. Claims 2-4, 8, 12, and 15-18 are cancelled. 

Information Disclosure Statement
The information disclosure statement filed on 06/07/2021 has been entered and considered by the examiner.
Drawings
The drawings filed on 06/04/2021, has been accepted for examination.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a platform, a weight measurer, a size measurer, a size measurer, a passenger identifier, an allowance-information provider, and a regulation-based determiner in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-7, 9-11 and 13-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sanderson et al. (2018/0032923 A1).

Regarding claim 1, Sanderson discloses a system (figs. 1-7) for checking out a passenger hand-luggage in an airport, comprising:
 an injector (14) includes stage/floor (34) for receiving a piece of luggage associated with the passenger (see abstract)[par. 0115] is a platform configured to load a passenger hand carry-on luggage thereon; 
a weighing machine (18) configured to measure a weight of the passenger hand carry-on luggage loaded onto the platform stage/floor (34) (see abstract); 
a size measurer sensors (i.e. 16a, 16b, 16c and 16d) determine dimensions of the piece of luggage are determine [pars. 0013, 0017, 0118] is configured to measure a size of the passenger hand carry-on luggage loaded onto the platform; 
passenger identification card and/or an RFID card scanner 22, for reading an electronic identifier from an electronic RFID-enabled passenger identification card to confirm passenger check-in [pars. 0026, 0115] is a passenger identifier configured to obtain information about an aircraft passenger; 
controller adapted to monitor the number of pieces of luggage processed by the passenger to determine If the passenger exceeds their luggage allowance, adapted to reject further luggage from the passenger, and adapted to accept further pieces of luggage from the passenger if the passenger elects to pay a surcharge [pars. 0024-25 and 0117-0118] is an allowance-information provider configured to provide allowance information based on an airline of an aircraft that will be boarded by a passenger, flight information, and a membership grade of the passenger from the passenger information obtained by the passenger identifier; and 
the controller 28 adapted to reject the piece of luggage if the weighing machine 18 indicates that the piece of luggage exceeds a predetermined weight and is thereby classified as heavy [pars. 0025, 0121, 0123, 0126] is a regulation-based determiner configured to compare (i.e. based on estimate, measure of allowance/permit, contrast, balance),   the weight and size of the passenger carry-on passenger identification card and/or an RFID card scanner 22 comprises a user interface for allowing the passenger to input the passenger information, or a scanner for scanning information about an airline ticket of the passenger; and 
wherein the platform the stage/floor 34 of the injector 14 is structurally buried in a floor (i.e. ground) and comprises a top surface formed level with the floor so that the passenger carry-on luggage can be wheeled and loaded onto the top surface of the platform as can be seen in (figs. 1-2 and 4 and 5)[pars. 0117].
As to claim 5, Sanderson also discloses wherein the passenger identifier passenger identification card and/or an RFID card scanner 22 comprises a staff/airline agent interface (i.e. a user interface (20)) [pars. 0021, 0025, 0128, 0121] for allowing an airline staff to input the passenger information.
As to claim 6, Sanderson also discloses wherein the regulation-based determiner the controller 28 adapted to reject the piece of luggage if the weighing machine 18 indicates that the piece of luggage exceeds a predetermined weight and is thereby classified as heavy comprises a display a touch screen display 26  configured to output the check-out information, or a printer configured to print the check-[pars. 0021, 0115 and 0118 and 0120].
As to claim 7, Sanderson further discloses wherein the size measurer sensors (i.e. 16a, 16b, 16c and 16d) determine dimensions of the piece of luggage are determine  comprises at least one of an ultrasonic sensor, an infrared sensor and an image sensor to perform measurement at three sides of the passenger carry-on luggage [pars. 0029 and 0129].
As to claims 9 and 10, Sanderson further discloses wherein the size measurer sensors (i.e. 16a, 16b, 16c and 16d) determine dimensions of the piece of luggage are determine implicitly comprises a database in which a conversion relationship between a distance to a top (i.e. height and width) of the passenger carry-on luggage and an actual length based on a length on a photographed top image of the passenger carry-on luggage is stored (claim 9); and wherein the size measurer sensors (i.e. 16a, 16b, 16c and 16d) determine dimensions of the piece of luggage are determine comprises an image sensor configured to obtain an image of the top of the passenger carry- on luggage from above the passenger carry-on luggage [pars. 0013, 0017, 0118 and 0121](claim 10).

As to claim 11, Sanderson discloses a method of checking out a passenger carry-on luggage in an airport, comprising: by a sensor sensors (i.e. 16a, 16b, 16c and 16d) determine dimensions of the piece of luggage are determine, checking out a state that a passenger carry-on luggage is loaded onto a loading platform; by the sensor sensors (i.e. 16a, 16b, 16c and 16d) determine dimensions of the piece of luggage are determine, a weighing machine (18) measuring a weight and size of the passenger carry-on luggage [pars. 0013, 0017, 0118 and 0121]; 
through an interface passenger identification card and/or an RFID card scanner 22, receiving passenger information of the passenger hand carry-on luggage; 
controller adapted to monitor the number of pieces of luggage processed by the passenger to determine If the passenger exceeds their luggage allowance, adapted to reject further luggage from the passenger, and adapted to accept further pieces of luggage from the passenger if the passenger elects to pay a surcharge [pars. 0024-25 and 0117-0118] and/or passenger identification card and/or an RFID card scanner 22 checking out allowance information about a carry-on luggage allowed for a passenger according to a luggage-limit information allowed per passenger based on an airline of an aircraft that will be boarded by the passenger, flight information, and a membership grade of the passenger from the passenger information; and controller adapted to monitor the number of pieces of luggage processed by the passenger to determine If the passenger exceeds their luggage allowance, adapted to reject further luggage from the passenger, and adapted to accept further pieces of luggage from the passenger if the passenger elects to pay a surcharge [pars. 0024-25 and 0117-0118] determining whether the measured weight and size of the passenger carry-on luggage are within allowance and providing a determination result; wherein the receiving the passenger information comprises scanning information contained in an airline ticket of the passenger, or allowing the passenger to input the passenger's own information through a user interface; and 
the stage/floor 34 of the injector 14 is structurally is buried in a floor (i.e. ground) and comprises a top surface formed level with the floor so that the passenger carry-on luggage can be wheeled and loaded onto the top surface of the platform as can be seen in (figs. 1-2 and 4 and 5)[pars. 0117].
As to claim 13, Sanderson discloses wherein the measuring the size by sensors (i.e. 16a, 16b, 16c and 16d) determine dimensions of the piece of luggage are determine [pars. 0013, 0017, 0118, 0129] of the passenger carry-on luggage comprises: extracting imaging an outline of a top of the passenger carry-on luggage through an image sensor installed above or below the platform [par. 0052], as can be seen in depicted drawing (figs. 4 and 5); measuring a distance (i.e. height and width) from the image sensor sensors 16a, 16b, 16c and 16d to the top of the passenger carry-on luggage; and deriving an actual length from an actual-length conversion relationship previously determined based on the measured distance and a length obtained from the outline [pars. 0117].
As to claim 14, Sanderson discloses wherein the receiving the passenger information by controller (28)/sensors 16c and 16d comprises receiving the passenger information by obtaining biometric information (i.e. eyes photo) about the passenger through the sensor [pars. 0117].

Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references listed in the attached form PTO-892 teach of other prior art system  for checking out a passenger hand-luggage in an airport,.
Conclusion
Any inquiry concerning this communication or earlier communications from the 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur R. Chowdhury can be reached on (571) 272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ISIAKA O AKANBI/Primary Examiner, Art Unit 2886